DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 14-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata et al (Fig. 5).
Regarding claims 1 and 23, Kuwata et al (Fig. 5) discloses an amplifier circuit comprising an input transistor (11) and an output transistor (12) arranged according to single stage cascode amplifier (11, 12) coupled between a supply voltage [supply voltage of 11 and 12 since it (11 and 12) would not work without the supply voltage] and a reference ground (ground) and the input transistor (11) and the output transistor (12) being FETs, and a capacitor (44) and a resistor (43) in series connection between a gate (gate of 12) of the output transistor (12) and the reference ground (ground). As described above, Kuwata et al (Fig. 5) discloses all the limitations in claim 1 except for that the amplifier circuit is configured to operate over a frequency range of operation and a value of the resistor is configured to provide a gain of the amplifier circuit that is higher than a gain of the amplifier circuit for a value of the resistor equal to about zero ohms. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain values of the capacitor and resistor, since they are based on the routine experimentation to obtain the optimum operating parameters. 

Regarding claim 6, wherein the amplifier circuit (11, 12) is configured to operate as a low noise amplifier.
Regarding claim 7, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific frequency range for the capacitor, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 11, wherein the resistor (43) is a variable resistor.
Regarding claim 12, wherein increasing values of the variable resistor (43) are configured to increase the gain of the amplifier circuit linearly.
Regarding claims 14 and 15, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific resistance range values for the variable resistor, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 16, wherein over the frequency range of operation and a combination of the capacitor (44) and the resistor (43) is configured to provide a positive value of an imaginary part of a source impedance (source impedance of 12) of the output transistor (12).
Regarding claim 18, Kuwata et al (Fig. 5) further comprising a plurality of frequency bands (plurality of frequency bands of Fig. 5).
Regarding claim 19, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific frequency ranges for the plurality of 
Regarding claims 20 and 22, the limitations recited in the claims are intended use of the invention.
Regarding claim 21, the limitation recited in claim 21 is well known in the amplifier art. It should be noted that the transistors in the amplifier circuit are made (fabricated) with one of the SOI technology and SOS technology which are well known in the amplifier circuit art.
Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata et al (Fig. 5) in view of Seshita et al (Fig. 2).
Regarding claim 8, furthermore, Seshita et al (Fig. 2) comprising a degeneration inductor (Ls) coupled between a source (source of Q1) of the input transistor (Q1) and the reference ground (ground). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the degeneration inductor at between the source terminal (source of 11 in Fig. 5 of Kuwata et al) of the input transistor (11 in Fig. 5 of Kuwata et al) and ground of the single stage cascode amplifier of Kuwata et al (Fig. 5), such as taught by Seshita et al (Fig. 2) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier.
Regarding claim 9, furthermore, Seshita et al (Fig. 2) comprising an input inductor (Lext) coupled to a gate (gate of Q1) of the input transistor (Q1), and the input inductor (Lext) configured to provide a conduction path of an input RF signal (RFin) to the gate (gate of Q1) of the input transistor (Q1). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the input inductor at the gate terminal of the input transistor (11 in Fig. 5 of Kuwata et al) of the single stage cascode amplifier of Kuwata et al (Fig. 5), such as taught by Seshita et al (Fig. 2) in order to provide the advantageous benefit of improving the communication transmission signals of the amplifier circuit.
.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2660